Citation Nr: 0217079	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-08 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from the initial grant of service 
connection.   


(The issue regarding claim of entitlement to service 
connection for tinnitus will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1979 in the Navy and from July 1988 to June 
2000 in the Coast Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) New Orleans, 
Louisiana.  In that determination, the RO denied the 
veteran's claims of entitlement to service connection for 
tinnitus and bilateral carpal tunnel syndrome.  Service 
connection for hearing loss was granted and a noncompensable 
disability rating was assigned.  

The veteran disagreed with the RO's determinations including 
the assignment of noncompensable evaluation for hearing 
loss.  Because the veteran has disagreed with the initial 
rating assigned for the hearing loss, the Board has 
recharacterized the issue as it appears on the cover of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). Inasmuch as the veteran is presumed to seek the 
maximum available benefit for a disability, his claim for a 
higher evaluation is viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).  

Additional development is required for the claim of 
entitlement to service connection for tinnitus.  38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development if required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing the veteran and/or his representative's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  There is no evidence of a current disability of 
bilateral carpal tunnel syndrome. 

2.  Hearing loss of the right ear has been manifested by a 
pure tone threshold average at 38 decibels, with a speech 
discrimination ability of 98 percent; hearing loss of the 
left ear has been manifested by pure tone threshold average 
of 40 decibels, with a speech discrimination ability of 98 
percent.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral carpal tunnel syndrome 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met since the initial grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the 
claimant in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2002). The veteran filed a claim for compensation 
in July 2000; therefore, there is no issue as to provision 
of necessary forms for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran was provided a copy of the March 
2001 rating action, which denied his claim for service 
connection for bilateral carpal tunnel syndrome and assigned 
a noncompensable evaluation for bilateral hearing loss.  The 
rating action also summarized the evidence then of record.  
In an April 2001 transmittal letter, VA notified the veteran 
of its and the veteran's responsibilities and duty in 
providing and obtaining evidence to support the veteran's 
claim in accordance with the VCAA.  The veteran was advised 
to provide information about additional evidence (other than 
that considered in the March 2001 rating action) that may be 
useful in substantiating the veteran's claims.  He was 
advised that the evidence could include records held by any 
Federal agency including VA, or by private doctors, 
hospitals, or clinics.  The veteran was instructed to 
complete, sign, and return an authorization for release of 
information to VA.  An October 2001 statement of the case 
identified the evidence then of record.  VA has discharged 
its duty to notify the veteran of the evidence and 
information necessary to substantiate his claim, and of the 
respective responsibilities with respect to obtaining or 
presenting evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  All VA service department 
medical records pertinent to the matter at issue are of 
record.  In addition, the veteran has submitted numerous 
service medical records in regard to his claim.  VA has 
discharged its duty to obtain evidence on the veteran's 
behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in September 2000 and August 2001.  The 
examination reports contained adequate clinical findings 
pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) 
(2002).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the veteran of the 
requirements of the VCAA, and those requirements have been 
substantially met by the RO.  


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

The veteran asserts that he developed carpal tunnel syndrome 
as a result of service.  Service medical records reflect 
that the veteran complained of pain in the left hand and an 
inability to close the left hand as a result of accidentally 
stubbing his fingers.  It was noted that x-rays showed 
history of avulsion.  In June 1994, the veteran complained 
of funny feelings in the 4th digit of both hands.  The 
veteran reported that he noticed pain since his job duties 
changed and his time at the computer increased.  X-rays of 
the hand dated in March 1994 revealed a minor cortical 
irregularity and very small bony density at the base of the 
proximal phalanx of the left little finger, along the ulnar 
aspect, which suggested a residual of an old injury.  
Service medical records are negative for diagnoses or 
clinical findings pertaining to carpal tunnel syndrome.  

Post service medical records are also negative for diagnosis 
of carpal tunnel syndrome.  In the absence of a currently 
disability, service connection for bilateral carpal tunnel 
syndrome is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

III.  Increased Rating

The record reflects that the veteran was exposed to acoustic 
trauma during service and that he experienced decreased 
hearing.  In April 1983, the veteran's hearing was within 
normal limits, by audiological evaluation.  

At a VA audiology examination dated in September 2000, the 
veteran reported decreased hearing and difficulty hearing 
conversational speech and the television.  The veteran's 
hearing was recorded as 15, 15, 30, 55, and 50 decibels at 
500, 1000, 2000, 3000, and 4000 Hz in the right ear and 15, 
15, 30, 55, and 60 decibels at 500, 1000, 2000, 3000, and 
4000 Hz in the left ear.  The average puretone threshold  
was 38 in the right ear and 40 in the left.  Speech 
recognition was 98 percent in both ears.  The diagnosis was 
mild to moderate sensorineural hearing loss at 2000 to 8000 
Hz.  

As noted above, service connection was granted in March 2001 
for bilateral hearing loss, and noncompensable evaluation 
was assigned, effective July 2000, based on aforenoted 
evidence.  

In this matter the veteran disagrees with the initial 
noncompensable evaluation.  He maintains that he has 
experienced decreased hearing and is entitled to a higher 
disability evaluation.  

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim 
for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  For a claim where the 
appellant has disagreed with the original rating assigned 
for a service-connected disability, it is necessary to 
determine whether he has at any time since his original 
claim met the requirements for a higher disability rating.  
See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2002), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2002).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall 
be considered in assigning the initial disability rating and 
not the degree of disability manifested in service many 
years earlier.  Moreover, unlike awards for increased 
disability ratings, there is no mechanism for awarding an 
initial disability rating earlier than the effective date of 
the award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (20021).  In this case, the 
RO assigned a noncompensable evaluation from the date 
service connection was granted.  There is no medical 
evidence that the veteran's hearing loss disability has 
undergone fluctuation since service, and assignment of a 
staged rating is not appropriate.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied, if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII (2002).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-
Hertz thresholds divided by four) with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds (in decibels) and of speech discriminations 
(in percentages).  The table is applied separately for each 
ear to derive the values used in Table VII.  Table VII 
prescribes the disability rating based on the relationship 
between the values for each ear derived from Table VI.  See 
38 C.F.R. § 4.85 (2002).

The September 2000 VA audiological examination is the only 
examination adequate for rating purposes, in that it 
includes average pure tone thresholds and indicates the test 
used for speech discrimination.

At the veteran's September 2000 VA audiological examination, 
the average puretone threshold for his right ear was 38.  
The percent of discrimination was 98.  The average puretone 
decibel loss in the left hear was 40 percent and speech 
discrimination was 98 percent.  By intersecting the column 
in Table VI for average puretone threshold falling between 0 
and 41 with the line for percent of discrimination from 92 
to 100, the resulting numeric designation for the right ear 
is I.  By intersecting the column in Table VI for average 
puretone threshold falling between 0 and 41 with the line 
for percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.  

The intersection of Level I and Level I hearing in Table VII 
results in a noncompensable rating.  38 C.F.R. § 4.85(h), 
Diagnostic Code 6100, Table VII (2002).

Consideration has also been given to provisions for rating 
exceptional patterns of hearing where pure tone thresholds 
at each of the four specified frequencies is 55 decibels or 
more.  38 C.F.R. § 4.86 (2002).  In such a case, the Roman 
numeral designation is to be determined from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each 
ear is to be evaluated separately.  Because the veteran's 
bilateral ear thresholds in each of the designated 
frequencies are not all 55 decibels or more, this regulation 
is not applicable. 

The Board has considered the veteran's contentions that his 
hearing loss has gotten progressively worse over the years.  
However, the rate of disability compensation for impaired 
hearing is purely formulaic.  The fact of his increased 
subjective impairment is not compensable unless the amount 
of increase correlates with a compensable increment 
according to the rating tables.  The tables provide ratings 
for discrete but contiguous parts of the entire range of 
measurable impairments.  They do not provide for 
approximation.  Consequently, the criteria do not permit the 
application of the rule allowing the next higher rating for 
disability that nearly approximates the criteria for the 
next higher rating. 38 C.F.R. § 4.7 (2002).

Although the veteran has experienced decreased hearing, it 
is simply not of a degree that VA may compensate.  The 
preponderance of the evidence is against assigning a 
compensable evaluation for the veteran's right ear hearing 
loss.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.  

A compensable evaluation for bilateral hearing loss is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

